DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election with traverse of group I, claims 1-7, in the reply filed on 4/26/22 is acknowledged. Applicant further elected as species of method comprising contacting with ligands that bind CD8, NK1.1, PLZF, and CD161. 
Applicant's traversal is on the grounds that groups I and II all require ligands specific for the CD8, NK1.1., PLZF, or CD161 and share a special technical feature.  The claims lack a special technical feature that defines the contribution over the prior art of the ‘018 publication for the reasons of record. Additionally, the claims of group II do not require a combination of ligands as recited in claim 1-7, and encompass administering one antibody specific for CD8aa, for example, which is suggested by the ’018 publication (see page 3).  Furthermore, groups I-II do not represent combinations of inventions that are recognized as having unity of invention, i.e. a product, a process for manufacture of a product, and a use of the product. Rather, groups I-II represent two distinct processes and unity of invention is lacking. Applicant further traverses the species election requirement on the basis that the elected combination would reveal art for each of the single ligands.  Claim 1 requires contacting with a ligand that binds CD8, a ligand that binds NK1.1., a ligand that binds PLZF, and a ligand that binds CD161, but also recites a genus of optional other ligands, such as those that bind CD11c, CD137, etc., that can be used in the claimed method, and these are structurally and functionally distinct from the elected species of markers. 
	The requirement is still deemed proper and is therefore made FINAL. 
Claims 8, 10, 12-15, 18-19, 22-23, and 25-27 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  
	Claims 1-7 are being acted upon.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are directed to a method to identify or detect immune cells having TCR+, CD8+ NK1.1.+, PLZF+, CD161+, “and optionally one or more of CD11c+, CD127+, CD244+, or one or more of NK inhibitor receptors” comprising contacting with ligands and “identifying or detecting an amount of a population of cells CD8+ NK1.1.+, PLZF+ and CD161+, “and optionally having one or more of CD11c+, CD127+, CD244+, TCR, or one or more of NK inhibitor receptors”.  As an initial matter, the preamble and the resolution step are not consistent. For example, it appears that the detected cells in the preamble are TCR+, while said TCR+ is part of an optionally detected marker in the resolution step. Furthermore, regarding the optional language, it is not clear if the recitation of “one or more NK inhibitor receptors” is intended to be included with the optional language, or whether it refers to an alternative detection method. For example do the claims encompass a method to identify or detect immune cells having “one or more inhibitor receptors”, in the alternative, or is the recitation of the “or NK inhibitory receptors” reciting another optional embodiment. The claims does recite that the method comprises contacting a sample having mammalian immune cells with a ligand that binds CD8, a ligand that binds NK1.1.+, and a ligand that binds CD161, “and optionally a ligand that binds CD11c, a ligand that binds CD127, a ligand that binds CD244, a ligand that binds TCR, or a ligand that binds NK inhibitor receptors”, which would indicate that detection of CD11c, CD127, CD244, TCR, or NK inhibitor receptors is intended to be optional. However, the contacting step wherein the optional ligands are recited in the alternative using “or” also is unclear, since the preamble and resolution step indicate that one or more of said optional markers is detected. For the purposes of examination, the claim is being interpreted as requiring contacting with a ligand that binds CD8, a ligand that binds NK1.1.+, and a ligand that binds CD161, and identifying or detecting an amount of a population that is CD8+ NK1.1.+, PLZF+, and CD161+, with detection of the other recited markers, i.e. CD11c, CD127, CD244, TCR, and NK inhibitory receptors being optional.  
 	Furthermore, regarding contacting with a ligand that binds NK1.1. and a ligand that binds CD161 to detect immune cells that are NK1.1+ and CD161+, as recited in lines 4-5 and 7 of claim 1, it is noted that NK1.1. and CD161 are recognized in the art to be homologous versions of the same protein, with NK1.1. being expressed only in mice and CD161 being expressed only in humans (see Konduri et al., 2021). It is unclear what type of immune cell could be detected that are NK1.1+ and CD161+ as recited in the present claims. 
	
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A method that comprises contacting with a ligand that binds CD8, a ligand that binds PLZF, and a ligand that binds CD161, and identifying and detecting an amount of a population of immune cells CD8+, PLZF+, and CD161+, or contacting with a ligand that binds CD8, a ligand that binds PLZF, and a ligand that binds NK1.1. and identifying and detecting an amount of a population of immune cells CD8+, PLZF+, and NK1.1+,  does not reasonably provide enablement for:
A method that comprises contacting with a ligand that binds CD8, a ligand that binds PLZF, a ligand that binds NK1.1., and a ligand that binds CD161, and identifying and detecting an amount of a population of immune cells CD8+, NK1.1+,  PLZF+, and CD161+.
The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, in re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.” In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling (MPEP 2164.03)” The MPEP further states that physiological activity can be considered inherently unpredictable.  
The instant claims are directed to a method to identify or detect immune cells having TCR+, CD8+, NK1.1. and PLZF+, and CD161+.  The claims encompass performing the method to identify said cells from a patient with an autoimmune disease, or a human patient, for example.  The claims recite that the method comprises contacting a sample having mammalian immune cells with a ligand that binds CD8, a ligand that binds NK1.1.+, a ligand that binds PLZF, and a ligand that binds CD161. The state of the art is such that  NK1.1. and CD161 are recognized in the art to be homologous versions of the same protein, with NK1.1. being expressed only in mice and CD161 being expressed only in humans (see Konduri et al., 2021).  Thus, immune cells from a sample from a mammalian subject, such as a patient with autoimmune disease, or a human or animal subject, would express either NK1.1. or CD161, but not both. For example, if the sample of immune cells were from a mouse, the cells would express NK1.1. but not CD161.  Conversely, human cells would express CD161 but not NK1.1.  However, the present claim specifically recite contacting with a ligand that binds CD161 and a ligand that bind sNK1.1. and identifying or detection an amount of a population that is NK1.1. and CD161+, and it would require undue experimentation to do so given the fact that these markers are not expressed by immune cells together.  The instant specification discloses detecting immune cells from a mouse that are CD8+ Tregs that are PLZF+ are NK1.1+.  The instant specification further discloses detecting CD8+ Tregs from human peripheral blood that are PLZF+ and CD161+. However, no guidance or examples are provided regarding detecting or identifying immune cells that are both NK1.1+ and CD161+, as specifically recited in the present claims.  Given the unpredictability of the art and the lack of guidance provided by the instant specification, it would require undue experimentation to practice the full scope of the claimed method. 

The prior art of US 20180362927 and Hartmann et al., 2016 is made of record but not relied upon and is considered pertinent to applicant's disclosure. The references suggest detecting immune cells that are CD8+, CD161+, and PLZF+, but do not teach that said cells are NK1.1+.  

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644